Two automobiles were in collision. A passenger was riding in each ear. The successful plaintiffs are the passengers. An action between the two drivers resulted in a verdict of no cause of action. The evidence sustains the verdict in each of the passenger cases. It justified the jury in finding that the defendant was on the wrong side of the highway, and that the accident was occasioned by that violation of the statute. Judgments and orders unanimously affirmed, with one bill of costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.